Exhibit 10.28 NOTE PURCHASE AGREEMENT THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of October 26, 2016, is made and entered into by and between, DYNAVAX TECHNOLOGIES CORPORATION., a Delaware corporation, the purchasers party hereto from time to time, and DEERFIELD PARTNERS, L.P., as collateral agent. BACKGROUND STATEMENT A. The Borrower has requested that the Purchasers purchase an aggregate principal amount of $100,000,000 of the Borrower’s senior secured notes, each substantially in the form of Exhibit C hereto (the “Notes”), pursuant to and in accordance with the terms and conditions hereof. B. The Purchasers are willing to purchase the Notes described above upon the terms and subject to the conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and in order to induce the Purchasers to purchase the notes described herein, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Defined Terms. In addition to the words and terms defined elsewhere in this Agreement, the following terms when used herein have the following respective meanings: “ACH Indebtedness” means Indebtedness incurred in the ordinary course of business arising in connection with any automated clearinghouse transfers of funds or other payment processing service. “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with such first Person or any of its Subsidiaries. The term “control” means (a) the power to vote 10% or more of the Capital Stock of a Person having ordinary voting power, or (b) the possession, directly or indirectly, of any other power to direct or cause the direction of the management or policies of a Person, whether through ownership of voting securities, by contract or otherwise.
